Title: Dialogue between Two Presbyterians, 10 April 1735
From: Franklin, Benjamin
To: 


Franklin was deeply involved in 1735 in the controversy about the Reverend Mr. Samuel Hemphill. Ordained in Ireland, coming with recommendations from the Presbytery of Strabane, Hemphill was received by the Synod of Philadelphia, September 21, 1734. In Ireland a charge of unorthodoxy had been made against him, but was found to be unsupported. A report of this affair, Hemphill charged, was sent to Pennsylvania expressly to harm him; it brought about an inquiry by the Presbytery of New Castle into two sermons he had preached at New London in Chester County. Acquitted by the Presbytery, Hemphill was then invited by the aging Reverend Jedediah Andrews, minister of the congregation in Philadelphia since 1698, to assist him by taking a service there each Sabbath.
Andrews’ sermons, as Franklin remembered, “were chiefly either polemic Arguments, or Explications of the peculiar Doctrines of our Sect, and were all to me very dry, uninteresting and unedifying, since not a single moral Principle was inculcated or enforc’d, their Aim seeming to be rather to make us Presbyterians than good Citizens.” Andrews succeeded as Franklin’s spiritual adviser only to the extent of bringing him to church five Sundays in succession. Then Franklin stopped going and worshiped instead according to his private ritual. Hemphill’s sermons, very different from those of Andrews both in content and style, brought Franklin into church again. Hemphill was young, vigorous, an effective speaker; his sermons contained “little of the dogmatical kind, but inculcated strongly the Practice of Virtue, or what in the religious Stile are called Good Works.” To explain and urge the eternal laws of morality, Hemphill declared, was “not only a truly Christian, but beyond Comparison the most useful Method of Preaching.” Such sermons attracted and pleased not only Franklin, but many others as well, and Hemphill soon had large congregations, including many from other churches. Andrews described the attendants afterwards as “Freethinkers, Deists, and Nothings.”

Inevitably, orthodox Presbyterians disapproved Hemphill’s eloquently expounded views. Andrews attended his services all winter but, perhaps a little jealous of the younger man’s popularity, thought his opinions dangerous. On April 7, 1735, he brought charges in the Synod. A commission was appointed to examine them.
To Franklin the issue was not merely whether Hemphill’s “subverting opinions” were acceptable doctrine, but whether elder churchmen might silence and dismiss a man for preaching what they disapproved. He tried to organize supporters, and since Hemphill was a poor writer Franklin “lent him my Pen.” His first defense was published only one week before the Commission was to meet.
 

Mr. Franklin,
You are desired by several of your Readers to print the following Dialogue. It is between Two of the Presbyterian Meeting in this City. We cannot tell whether it may not be contrary to your Sentiments, but hope, if it should, you will not refuse publishing it on that Account: nor shall we be offended if you print any thing in Answer to it. We are yours, &c.
A.B.C.D.

  
S. Good Morrow! I am glad to find you well and abroad; for not having seen you at Meeting lately, I concluded you were indispos’d.
T. Tis true I have not been much at Meeting lately, but that was not occasion’d by any Indisposition. In short, I stay at home, or else go to Church, because I do not like Mr. H. your new-fangled Preacher.
S. I am sorry we should differ in Opinion upon any Account; but let us reason the Point calmly; what Offence does Mr. H. give you?
T. Tis his Preaching disturbs me: He talks of nothing but the Duties of Morality: I do not love to hear so much of Morality: I am sure it will carry no Man to Heaven, and I do not think it fit to be preached in a Christian Congregation.
S. I suppose you think no Doctrine fit to be preached in a Christian Congregation, but such as Christ and his Apostles used to preach.
T. To be sure I think so.

S. I do not conceive then how you can dislike the Preaching of Morality, when you consider, that Morality made the principal Part of their Preaching as well as of Mr. H’s. What is Christ’s Sermon on the Mount but an excellent moral Discourse, towards the End of which, (as foreseeing that People might in time come to depend more upon their Faith in him, than upon Good Works, for their Salvation) he tells the Hearers plainly, that their saying to him, Lord, Lord, (that is, professing themselves his Disciples or Christians) should give them no Title to Salvation, but their Doing the Will of his Father; and that tho’ they have prophesied in his Name, yet he will declare to them, as Neglecters of Morality, that he never knew them.
T. But what do you understand by that Expression of Christ’s, Doing the Will of my Father?
S. I understand it to be the Will of God, that we should live virtuous, upright, and good-doing Lives; as the Prophet understood it, when he said, What doth the Lord require of thee, O Man, but to do justly, love Mercy, and walk humbly with the Lord thy God. 
T. But is not Faith recommended in the New Testament as well as Morality?
S. Tis true, it is. Faith is recommended as a Means of producing Morality: Our Saviour was a Teacher of Morality or Virtue, and they that were deficient and desired to be taught, ought first to believe in him as an able and faithful Teacher. Thus Faith would be a Means of producing Morality, and Morality of Salvation. But that from such Faith alone Salvation may be expected, appears to me to be neither a Christian Doctrine nor a reasonable one. And I should as soon expect, that my bare Believing Mr. Grew to be an excellent Teacher of the Mathematicks,  would make me a Mathematician, as that Believing in Christ would of it self make a Man a Christian.

T. Perhaps you may think, that tho’ Faith alone cannot save a Man, Morality or Virtue alone, may.
S. Morality or Virtue is the End, Faith only a Means to obtain that End: And if the End be obtained, it is no matter by what Means. What think you of these Sayings of Christ, when he was reproached for conversing chiefly with gross Sinners, The whole, says he, need not a Physician, but they that are sick; and, I come not to call the Righteous, but Sinners, to Repentance: Does not this imply, that there were good Men, who, without Faith in him, were in a State of Salvation? And moreover, did he not say of Nathanael, while he was yet an Unbeliever in him, and thought no Good could possibly come out of Nazareth, Behold an Israelite indeed, in whom there is no Guile! that is, behold a virtuous upright Man. Faith in Christ, however, may be and is of great Use to produce a good Life, but that it can conduce nothing towards Salvation where it does not conduce to Virtue, is, I suppose, plain from the Instance of the Devils, who are far from being Infidels, they believe, says the Scripture, and tremble. There were some indeed, even in the Apostles’ Days, that set a great Value upon Faith, distinct from Good Works, they meerly idolized it, and thought that a Man ever so righteous could not be saved without it: But one of the Apostles, to show his Dislike of such Notions, tells them, that not only those heinous Sins of Theft, Murder, and Blasphemy, but even Idleness, or the Neglect of a Man’s Business, was more pernicious than meer harmless Infidelity, He that neglects to provide for them of his own House, says he, is WORSE than an Infidel. St. James, in his second Chapter, is very zealous against these Cryers-up of Faith, and maintains that Faith without Virtue is useless, Wilt thou know, O vain Man, says he, that Faith without Works is dead; and, shew me your Faith without your Works, and I will shew you mine by my Works. Our Saviour, when describeing the last Judgment, and declaring what shall give Admission into Bliss, or exclude from it, says nothing of Faith but what he says against it, that is, that those who cry Lord, Lord, and profess to have believed in his Name, have no Favour to expect on that Account; but declares that ’tis the Practice, or the omitting the Practice of the Duties of Morality, Feeding the Hungry, cloathing the Naked, visiting the Sick, &c. in short, ’tis the Doing or not Doing all the Good that lies in our Power, that will render us the Heirs of Happiness or Misery.

T. But if Faith is of great Use to produce a good Life, why does not Mr. H. preach up Faith as well as Morality?
S. Perhaps it may [be] this, that as the good Physician suits his Physick to the Disease he finds in the Patient, so Mr. H. may possibly think, that though Faith in Christ be properly first preach’d to Heathens and such as are ignorant of the Gospel, yet since he knows that we have been baptized in the Name of Christ, and educated in his Religion, and call’d after his Name, it may not be so immediately necessary to preach Faith to us who abound in it, as Morality in which we are evidently deficient: For our late Want of Charity to each other, our Heart-burnings and Bickerings are notorious. St. James says, Where Envying and Strife is, there is Confusion and every evil Work: and where Confusion and every evil Work is, Morality and Good-will to Men, can, I think, be no unsuitable Doctrine. But surely Morality can do us no harm. Upon a Supposition that we all have Faith in Christ already, as I think we have, where can be the Damage of being exhorted to Good Works? Is Virtue Heresy; and Universal Benevolence False Doctrine, that any of us should keep away from Meeting because it is preached there?
T. Well, I do not like it, and I hope we shall not long be troubled with it. A Commission of the Synod will sit in a short Time, and try this Sort of Preaching.
S. I am glad to hear that the Synod are to take it into Consideration. There are Men of unquestionable Good Sense as well as Piety among them, and I doubt not but they will, by their Decision, deliver our Profession from the satyrical Reflection, which a few uneasy People of our Congregation have of late given Occasion for, to wit, That the Presbyterians are going to persecute, silence and condemn a good Preacher, for exhorting them to be honest and charitable to one another and the rest of Mankind.
T. If Mr. H. is a Presbyterian Teacher, he ought to preach as Presbyterians use to preach; or else he may justly be condemn’d and silenc’d by our Church Authority. We ought to abide by the Westminster Confession of Faith; and he that does not, ought not to preach in our Meetings.
S. The Apostacy of the Church from the primitive Simplicity of the Gospel, came on by Degrees; and do you think that the Reformation was of a sudden perfect, and that the first Reformers knew at once all that was right or wrong in Religion? Did not Luther at first preach only against selling of Pardons, allowing all the other Practices of the Romish Church for good? He afterwards went further, and Calvin, some think, yet further. The Church of England made a Stop, and fix’d her Faith and Doctrine by 39 Articles; with which the Presbyterians not satisfied, went yet farther; but being too self-confident to think, that as their Fathers were mistaken in some Things, they also might be in some others; and fancying themselves infallible in their Interpretations, they also ty’d themselves down by the Westminster Confession. But has not a Synod that meets in King George the Second’s Reign, as much Right to interpret Scripture, as one that met in Oliver’s Time? And if any Doctrine then maintain’d is, or shall hereafter be found not altogether orthodox, why must we be for ever confin’d to that, or to any, Confession?
T. But if the Majority of the Synod be against any Innovation, they may justly hinder the Innovator from Preaching.
S. That is as much as to say, if the Majority of the Preachers be in the wrong, they may justly hinder any Man from setting the People right; for a Majority may be in the wrong as well as the Minority, and frequently are. In the beginning of the Reformation, the Majority was vastly against the Reformers, and continues so to this Day; and, if, according to your Opinion, they had a Right to silence the Minority, I am sure the Minority ought to have been silent. But tell me, if the Presbyterians in this Country, being charitably enclin’d, should send a Missionary into Turky, to propagate the Gospel, would it not be unreasonable in the Turks to prohibit his Preaching?
T. It would, to be sure, because he comes to them for their good.
S. And if the Turks, believing us in the wrong, as we think them, should out of the same charitable Disposition, send a Missionary to preach Mahometanism to us, ought we not in the same manner to give him free Liberty of preaching his Doctrine?
T. It may be so; but what would you infer from that?
S. I would only infer, that if it would be thought reasonable to suffer a Turk to preach among us a Doctrine diametrically opposite to Christianity, it cannot be reasonable to silence one of our own Preachers, for preaching a Doctrine exactly agreeable to Christianity, only because he does not perhaps zealously propagate all the Doctrines of an old Confession. And upon the whole, though the Majority of the Synod should not in all respects approve of Mr. H.’s Doctrine, I do not however think they will find it proper to condemn him. We have justly deny’d the Infallibility of the Pope and his Councils and Synods in their Interpretations of Scripture, and can we modestly claim Infallibility for our selves or our Synods in our way of Interpreting? Peace, Unity and Virtue in any Church are more to be regarded than Orthodoxy. In the present weak State of humane Nature, surrounded as we are on all sides with Ignorance and Error, it little becomes poor fallible Man to be positive and dogmatical in his Opinions. No Point of Faith is so plain, as that Morality is our Duty, for all Sides agree in that. A virtuous Heretick shall be saved before a wicked Christian: for there is no such Thing as voluntary Error. Therefore, since ’tis an Uncertainty till we get to Heaven what true Orthodoxy in all points is, and since our Congregation is rather too small to be divided, I hope this Misunderstanding will soon be got over, and that we shall as heretofore unite again in mutual Christian Charity.
T. I wish we may. I’ll consider of what you’ve said, and wish you well.
S. Farewell.

